Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico / Rada Milenovici (646) 536-7030 / 7011 nlaudico@theruthgroup.com rmilenovici@theruthgroup.com Almost Family Reports Second Quarter 2013 Results Louisville, KY, August 6, 2013 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three and six months ended June 30, 2013. Second Quarter Highlights: · Net service revenues of $87 million for the quarter · Net income from continuing operations was $2.6 million, or $0.28 per diluted share · Diluted EPS includes $0.01 for transaction related costs, excluding which diluted EPS would have been $0.29. · Visiting Nurse segment net revenues were $66 million, on 2% admission growth overall · Medicare admission growth was 3% · CMS published preliminary regulations rebasing home health reimbursement rates as required by the Patient Protection and Affordable Care Act (ACA) Management Commentary William B. Yarmuth, CEO commented on the results: “Given the significant challenges the industry’s been facing we’re pleased, overall, with our results for the quarter.Medicare admissions were up 3% over the same quarter last year and personal care revenues grew almost 6%.In addition, we are continuing our work to address some of the significant changes in Medicare Advantage plans we experienced over the past few quarters.Finally, the long-awaited rebasing rules are now out and we can get to work on the challenges in front of us.” With regard to CMS’ recently released preliminary regulations rebasing home health reimbursement rates Yarmuth said: “We’re very disappointed that the rebasing rate cuts appear to be at the maximum allowed by statute and will be continuing our work with the Congress and regulators, along with others in the industry to focus attention on the potential access issues such steep cuts may cause.Meanwhile, even though we take issue with the rates, at least the home health industry now has some sense of visibility around which it can plan after more than three years of uncertainty.Taken from this perspective, we find it energizing that we can now frame our business plans and take actions rather than waiting to see what the outcome is going to be.” Almost Family Reports Second Quarter 2013 Results Page 2 August 6, 2013 “We believe the combination of the statute and the regulations regarding rebasing represent a clear statement from Medicare policy makers that they want us to become significantly more efficient.With this in mind, we plan to continue fulfilling our key mission of keeping patients out of hospitals and emergency rooms and in their homes for as long as possible while also rising to the new challenge of being even more prudent and efficient with Medicare resources.This means delivering the same or better measurable outcomes to patients and to the program by providing the most impactful skilled home health services at significantly lower costs. Steve Guenthner, President commented: “In addition to our work to improve our efficiencies, we plan to continue our work with policy makers to drive implementation of program integrity improvements that serve to increase the confidence level of lawmakers and regulators that home health services are used in the right way, at the right time and only to the extent needed.We’re confident that as we accomplish these goals, and policy makers get comfortable that the proper reimbursement rates, systems and controls are in place they will ultimately seek ways to encourage more, rather than less, utilization of home health services and view home care for what it really is – an extender of the Medicare Trust Funds.” Regarding potential business development implications Guenthner added: “We believe one positive by-product of the rebasing rules may come in the area of business combinations.While reimbursement pressures generally call for consolidation to gain efficiencies, over the past three years there has been minimal transaction volume due to uncertainty over rates.During this time, sellers bet on low rate cuts, buyers bet on high rate cuts and value expectations diverged.Now, buyers and sellers, using the same reimbursement rates should arrive at much closer value expectations and we believe, capital will flow and consolidation will take place.Ultimately this should benefit patients and the program as larger providers can bring more sophisticated methods to bear on patient populations and make it easier for the program to ensure provider accountability.” With regard to other recent health care developments, Yarmuth added: “Regarding managed care, we’re encouraged by the recent stabilization, but also by some recent actions of certain managed care companies to acquire home health service delivery capabilities.This should serve as a strong sign of validation of the home health value proposition to policy makers and investors alike.Recent actions by certain facility-based long-term care providers to increase their home health penetration make a similar statement.Additionally, we’re becoming more encouraged about the prospects for Accountable Care Organizations to provide real case management value to the program and to present a useful alternative to increased managed care penetration.” Yarmuth concluded the Company’s commentary: “Finally, I would like to take this opportunity to welcome the Indiana Home Care Network patients, referral sources and employees to our family of home health providers.This is our first sizable acquisition in almost two years and we hope it marks a return of Almost Family to the role of an active consolidator and growing force in home health care.” Second Quarter Financial Results from Continuing Operations Almost Family reported net service revenues for the second quarter of $86.8 million, a 1.8% increase from $85.3 million reported in the second quarter of 2012, primarily as a result of volume growth in both our Visiting Nurse (VN) and Personal Care (PC) segments, offset by the VN segment’s Medicare rate cut and Medicare Advantage shift. The second quarter is the first full quarter with 2% sequestration, which was effective for episodes ended after March 31, 2013 which lowered revenue by $1.2 million and earnings per share by $0.08, while the change in certain Medicare Advantage contracts that now pay on a per visit versus episodic basis reduced revenue by $0.7 million and earnings per diluted share by $0.04. Almost Family Reports Second Quarter 2013 Results Page 3 August 6, 2013 Deal costs for the current quarter were consistent with the prior year quarter at $0.1 million or $0.01 EPS. Net income for the second quarter of 2013 was $2.6 million, or $0.28 per diluted share, down from second quarter of 2012 net income of $4.5 million, or $0.48 per diluted share. The effective tax rate was approximately 41.7% in the second quarter of 2013, which increased from39.5% for the second quarter of 2012 due primarily to a combination of increases in permanent differences compared to pre-tax income and estimated state tax rates. Second Quarter Segment Results Increased net service revenues in our VN segment were partially offset by the previously mentioned full quarter impact of sequestration and a change of certain Medicare Advantage payors to per visit reimbursement.As a result, VN segment second quarter net service revenues increased slightly to $66.4 million, from $66.0 million in the second quarter of 2012.Medicare admissions grew 3%, while re-certifications grew 1%, both of which were organic. The Medicare rate cut and MA shift combined with year over year wage increases effective in July of 2012 and increases in bad debt provision to reduce operating income before corporate expenses for the second quarter of 2013 to $6.8 million from $10.6 million reported for the second quarter of 2012.Bad debt expense increased approximately $1.2 million on a year over year basis due to the prior year period including unusually low bad debt expense of $0.1 million, with the remaining increase primarily related to the Medicare Advantage shift. PC segment net service revenues increased 5.8% to $20.4 million in the second quarter of 2013 from $19.3 million in 2012, primarily due to a 5% increase in volume.Expense related to workers compensation claims declined $0.8 million on a year over year basis as the current quarter experienced an unusually low period for claims expense.As a result, operating income before unallocated corporate expenses increased 37.9% or $0.9 million to $3.2 million. Six Month Period Financial Results from Continuing Operations Almost Family reported net service revenues for the six month period of $172.7 million, a 0.3% decrease from $173.1 million reported in the six month period of 2012, primarily as a result of the VN segment’sMedicare Advantage shift and the $1.5 million impact of sequestration, which was effective for episodes ended after March 31, 2013.The change in certain Medicare Advantage contracts that now pay on a per visit versus episodic basis reduced revenue by $1.7 million and earnings per diluted share by $0.11. Almost Family Reports Second Quarter 2013 Results Page 4 August 6, 2013 Deal costs for the currentperiod were consistent with the prior yearperiod at $0.1 million or $0.01 EPS. Net income for the six month period of 2013 was $5.9 million, or $0.63 per diluted share, down from the six month period of 2012 net income of $9.2 million, or $0.99 per diluted share. The effective tax rate was approximately 39.1% in the six month period of 2013, which increased from 38.8% for the six month period of 2012 due primarily to a combination of increases in permanent differences compared to pre-tax income and estimated state tax rates. Six Month Period Segment Results VN segment six month period results include the change of certain Medicare Advantage payors to per visit reimbursement and the unfavorable impact of sequestration.As a result, VN segment six month period net service revenues declined 1% to $133.4 million, from $134.6 million in the six month period of 2012.Medicare admissions grew 2.7%, all organic. The Medicare rate cut and MA shift combined with year over year wage increases effective in July of 2012 and increases in bad debt provision to reduce operating income before corporate expenses for the six month period of 2013 to $15.2 million from $21.4 million reported for the six month period of 2012.Bad debt expense increased approximately $1.3 million on a year over year basis due to the prior year second quarter including unusually low bad debt expense of $0.8 million, with the remaining increase primarily related to the Medicare Advantage shift. PC segment net service revenues increased slightly to $39.3 million in the six month period of 2013 from $38.5 million in 2012, due primarily to mix changes that increased revenue per billable hour.Expense related to workers compensation claims declined $0.8 million on a year over year basis as the prior year claims increased the expense recorded above normal levels, while the current quarter experienced an unusually low period for claims expense.As a result, operating income before unallocated corporate expenses increased 9% or $0.4 million to $5.2 million. Proposed 2014 Rule and Rebasing On June 28, 2013, the Centers for Medicare and Medicaid Services issued the proposed rule for 2014.The proposed rule included the maximum rebasing cut of Medicare reimbursement rates allowable by the Patient Protection and Affordable Care Act (ACA), signed into law in March 2010, which results in the 3.5% rate reduction in each of the years 2014-2017.The rebasing cuts are in addition to other legislated cuts by the ACA for the same period.The 2014 proposed rule is currently open for comment, with the final rule expected in late October of 2013.As a result of these proposed 2014 rates, other legislated changes and our current mix of business, we currently expect our 2014 rates to reflect an effective cut ranging from 1.0% to 1.5%. These matters may have a material adverse impact on our results of operations or financial condition.Although we are formulating plans and developing appropriate courses of action related to these changes, there can be no assurance that such plans or courses of action will prove successful.These changes may cause us to change our business model, increase costs or reduce our revenues in ways not currently contemplated by us, or may result in impairment of our recorded goodwill or intangibles. Almost Family Reports Second Quarter 2013 Results Page 5 August 6, 2013 Acquisition On July 19, 2013 we completed the acquisition of the assets of the Medicare-certified home health agencies owned by Indiana Home Care Network (IHCN), for $12.5 million.IHCN is a provider of home health services that operates six home health locations, primarily in northern Indiana. Discontinued Operations During the second quarter, we completed the sale of our VN segment’s only two locations in Alabama for a sale price of $3 million, which resulted in a pretax gain of $1.1 million and after tax EPS $0.01.For reporting purposes, the sale qualifies for discontinued operation presentation, which removes operating results of the assets sold from continuing operating results, cash flows and statistical data for all periods presented. Almost Family Reports Second Quarter 2013 Results Page 6 August 6, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended June 30, Six months Ended June 30, Net service revenues $ Cost of service revenues (excludingdepreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrativeexpenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income from continuing operations $ Discontinued operations: (Loss) gain from operations,net of tax of $49, $68, ($2) and $159 $ ) $ $ ) $ Gain on sale,net of tax of $973 - - (Loss) gain on discontinued operations ) ) Net Income $ Per share amounts-basic: Average shares outstanding Continued operations $ Discontinued operation $ ) $ $ ) $ Net income $ Per share amounts-diluted: Average shares outstanding Continued operations $ Discontinued operation $ ) $ $ ) $ Net income $ Almost Family Reports Second Quarter 2013 Results Page 7 August 6, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) June 30, 2013 ASSETS (UNAUDITED) December 31, 2012 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS OTHER ASSETS, HELD FOR SALE - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion of notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Notes payable - Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,473 and 9,421 issued and outstanding Treasury stock, at cost, 91 and 91 shares of common stock ) ) Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ Almost Family Reports Second Quarter 2013 Results Page 8 August 6, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ (Loss) gain on discontinued operations, net of tax ) Net income from continuing operations Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Decrease (increase) in: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets ) Increase (decrease) in: Accounts payable and accrued expenses ) Net cash from operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) - Net cash from investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options - 70 Purchase of common stock in connection with share awards - ) Tax impact of share awards ) ) Principal payments on capital leases and notes payable ) ) Net cash from financing activities ) ) Cash flows from discontinued operations Operating activities ) Investing activities ) Net cash from discontinued operations Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Almost Family Reports Second Quarter 2013 Results Page 9 August 6, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months Ended June 30, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % Operating income before corporate expenses: Visiting Nurse % % ) -35.6 % Personal Care % ) -22.5 % Corporate expenses % % 24 % Operating income % % ) -39.7 % Interest expense, net ) % ) % 21 -65.6 % Income tax expense ) -2.1
